Exhibit NEWS RELEASE PRECISION DRILLING TRUST ANNOUNCES FAVORABLE PRIVATE LETTER RULING Calgary Alberta, Canada – January 9, 2009 Precision Drilling Trust (“Precision”) today announced that it had received a favorable private letter ruling from the U.S. Internal Revenue Service with respect to the application of Section 367 of the U.S. Internal Revenue Code of 1986, as amended, to the exchange of Grey Wolf, Inc. (“Grey Wolf”) common stock for cash and/or Precision trust units in the merger of the companies (the “Merger”).As a result, and as described in greater detail in the Registration Statement relating to the Merger, a Grey Wolf shareholder that receives Precision trust units in the Merger will not recognize gain for U.S. federal income tax purposes, except to the extent of any cash received by such shareholder in the Merger. About Precision Precision is a leading provider of safe, high performance energy services to the North American oil and gas industry.Precision provides customers with access to an extensive fleet of contract drilling rigs, service rigs, camps, snubbing units, wastewater treatment units and rental equipment backed by a comprehensive mix of technical support services and skilled, experienced personnel. Precision is headquartered in Calgary, Alberta, Canada.Precision is listed on the Toronto Stock Exchange under the trading symbol "PD.UN" and on the New York
